Citation Nr: 1732042	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-32 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 24, 2017 and in excess of 20 percent thereafter for a right ankle disability status post sprains and right mid tibia stress fracture. 

2.  Entitlement to an initial compensable rating prior to March 24, 2017 and in excess of 20 percent thereafter for a left ankle disability.

3.  Entitlement to service connection for gastrointestinal disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which, in pertinent part, granted service connection for left ankle osteoarthritis and service connection for right ankle status post sprains and right mid tibia stress fracture assigning separate noncompensable ratings effective August 1, 2009 and denied service connection for gastriolnivitis.  A subsequent December 2013 rating decision, in pertinent part, assigned a 10 percent rating effective August 1, 2009 for service-connected right ankle status post sprains and right mid tibia stress fracture. 

In February 2015, the Board remanded the issues of entitlement to an initial rating in excess of 10 percent for a right ankle disability status post sprains and right mid tibia stress fracture, entitlement to an initial compensable rating for a left ankle osteoarthritis, entitlement to service connection for a gastrointestinal disorder, service connection for a liver disability and entitlement to service connection for a right shoulder disability for additional development.  The Board also denied entitlement to service connection for hyperlipidemia.  The Board notes that an April 2017 rating decision granted service connection for a liver disability, claimed as fatty liver, and service connection for a right shoulder disability.  As this amounts to a full grant with regards to these issues of service connection, they are no longer before the Board.  

The April 2017 rating decision increased the Veteran's service-connected right ankle status post sprains and right mid tibia stress fracture and left ankle osteoarthritis each to 20 percent effective March 24, 2017.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1.  Prior to March 24, 2017, the Veteran's right ankle disability status post sprains and right mid tibia stress fracture more nearly approximated moderate limitation of motion.  

2.  Prior to March 24, 2017, the Veteran left ankle disability is not manifested by moderate or marked limitation of motion.

3.  As of March 24, 2017, the Veteran's right ankle and left ankle disabilities more nearly approximates marked limitation of motion.  

4.  There is no competent evidence showing that the Veteran has a current diagnosed gastrointestinal disorder. 


CONCLUSIONS OF LAW

1.  For the period prior to March 24, 2017, the criteria for an initial disability rating in excess of 10 percent for the Veteran's right ankle disability status post sprains and right mid tibia stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71(a), Diagnostic Code 5262-5271 (2016).

2.  For the period prior to March 24, 2017, the criteria for an initial compensable disability rating for the Veteran's left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5010-5271 (2016).

3.  As of March 24, 2017, the criteria for a rating in excess of 20 percent for the Veteran's right ankle status post sprains and right mid tibia stress fracture and left ankle disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2016). 

4.  The criteria for service connection for gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by a pre-discharge notice letter issued in February 2009 and in a letter dated October 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran has not identified any additional, relevant, available evidence.  The claims file contains the Veteran's service treatment records (STRs), military personnel records, VA medical treatment records, and written statements.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.

The Veteran was also afforded VA compensation and pension examinations in May 2009, August 2013, March 2017, and April 2017.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Factual Background

November 2008 STRs reflect the Veteran's complaint of lateral right ankle joint pain with no posterior right ankle joint pain or medial aspect pain after twisting his right ankle.  There was no swelling, stiffness, bone pain in the right foot or right heel, or soft tissue swelling.  Upon physical examination, the Veteran's right ankle showed abnormalities.  There was tenderness on palpation of the lateral aspect.  Pain was elicited by motion, passive inversion and eversion, passive plantar flexion and inversion, passive dorsiflexion and inversion.  The right ankle was tender on ambulation.  There was no swelling, erythema, induration, or deformity.  The ankle was not warm and the Achilles tendon insertion was not swollen.  There was no tenderness on palpation of the anterior aspect, the medial aspect, the posterior aspect, or the Achilles tendon insertion.  Motion, plantar flexion, inversion, and eversion were normal.  The ankle was not dislocated or subluxed.  Laxity was not shown, and anterior and posterior drawer sign was not observed.  A Thompson test for Achilles tendon rupture was negative.  The Veteran's balance was normal, and his gait and stance were abnormal.  The Veteran was diagnosed with a right ankle sprain and provided crutches.  

In May 2009, the Veteran underwent a VA general medical examination for his bilateral ankle disability.  The Veteran's bilateral ankles were found to have full range of motion with no limitations.  There was no effect on joint range of motion due to pain, weakness, fatigue, or incoordination following repetitive use or flare-ups.  No swelling, effusion, tenderness, muscle spasm, joint laxity, muscle atrophy, or fibrous or bony residual fractures were found.  The Veteran reported mild pain that did not prevent him from running or performing sports.  At this time, the Veteran was not undergoing treatment or had undergone any surgical treatment.  The April 2009 x-ray for the left ankle showed mild atherosclerotic changes and normal for the right ankle.  The examiner mistakenly states the Veteran was diagnosed with "right" ankle osteoarthritis.  The Board is confident that the VA examiner was referring to the Veteran's left ankle osteoarthritis based upon the April 2009 x-ray. 

In the December 2011 Substantive Appeal (VA Form 9), the Veteran stated that he had daily pain in his ankles.  He also reported continued ankle sprains and stress fractures over the years due to his ankle disability. 

In August 2013, the Veteran underwent a VA examination for his ankle disability in person and the claims file was not reviewed.  The Veteran reported that he played a lot of intermural sports in the military.  His right ankle bothered him more than his left and his right ankle tends to twist often, and his right ankle frequently hurts.  The Veteran stated that he still runs, he runs through the pain, he gave up playing softball, and he has daily right ankle pain.  He did not report taking pain medications.  No flare-ups were reported. 

Initial range of motion measures were as follows: right ankle plantar flexion 25 degrees, where objective evidence of painful motion began; right ankle dorsiflexion (extension) was normal with objective evidence of painful motion at 20 degrees or greater; left ankle plantar flexion was normal with no objective evidence of painful motion; and left ankle plantar dorsiflexion was normal with no objective evidence of painful motion.  Range of motion measurements after repetitive use testing with three repetitions were as follows: right ankle plantar flexion was 25 degrees and dorsiflexion was normal at 20 degrees or greater; and left ankle flexion was 45 degrees or greater (normal) and dorsiflexion was 20 degrees or greater (normal).  The examiner found that the Veteran did not have additional limitation in range of motion of the ankle following repetitive use testing.  The examiner noted functional loss and/or functional impairment of the right ankle in the form of less movement than normal and pain on movement.  

The Veteran did not have localized tenderness or pain on palpation of the joints or soft tissue in either ankle.  He had normal strength in both his right and left ankles at plantar flexion and dorsiflexion.  The anterior drawer test and talar tilt test (inversion/eversion stress) was negative.  The Veteran did not have ankylosis of the ankle, subtalar and/or tarsal joint.  The Veteran was found not to have or ever had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy.  The Veteran uses assistive devices (braces) occasionally as a normal mode of locomotion.  Imaging studies of the ankle were reviewed.  A November 2008 x-ray of the right ankle exhibited minimal degenerative changes, otherwise no acute bone pathology seen.  A left ankle x-ray in April 2009 evidenced no bony abnormalities.  The VA examiner checked that the Veteran had degenerative or traumatic arthritis in both his left and right ankle.  The Veteran was diagnosed with minimal osteoarthritis of his right ankle and provided no diagnosis for his left ankle, finding the left ankle normal.  

An April 2016 VA treatment note reported the Veteran's complaints of left heel and bilateral posterior ankle pain intermittent since military.  The Veteran reported attempts to run and walk for exercise but stated this aggravates his ankle and heel pain.  No swelling, redness, bruising or increase warmth was noted.  Upon physical examination, no acute abnormalities of the heels bilaterally were found.  There was tenderness to palpation of the Achilles tendon at insertion.  Muscle strength inversion and eversion of both ankles was four out of five. 

In March 2017, the Veteran underwent a VA examination for his ankles.  The Veteran reported that he has chronic right ankle pain while walking a block.  His left ankle had mild intermittent pain.  He had orthotics from CMC VAMC for his right ankle.  He used ice, nsaids, and diclofenac gel for pain in addition to stretching.  The Veteran did not report flare-ups.  The Veteran reported having functional loss or functional impairment of the joint or extremity as only being able to walk short distances and moving slowly on stairs.  

Upon physical examination, the initial range of motion testing was abnormal or outside the normal range on his right ankle.  Dorsiflexion (0 to 20) was 0 to 0 degrees and plantar flexion (0-45) was 0 to 45 degrees.  The examiner stated that the range of motion itself does not contribute to functional loss.  However, pain was noted on examination and caused functional loss at dorsiflexion.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue adjacent to the lateral malleolus.  There was objective evidence of creptitus.

The initial range of motion testing was abnormal or outside of normal range on his left ankle.  Dorsiflexion (0 to 20) was 0 to 0 degrees and plantar flexion (0-45) was 0 to 45 degrees.  The examiner stated that the range of motion itself does not contribute to functional loss. No pain was noted on examination and there was no evidence of pain with weight bearing. There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. There was no objective evidence of crepitus. 

The Veteran performed repetitive use testing with at least three repetitions and no additional loss of function or range of motion after three repetitions was noted.  The VA examiner concluded that right ankle pain, weakness, fatigability or incoordination significantly limits his functional ability with repeated use over a period of time.  Specifically, pain and lack of endurance causes this functional loss.  The VA examiner also concluded that left ankle pain weakness, fatigability, or incoordination does not significantly limit his functional ability with repeated use over a period of time. 

Muscle strength testing was normal on both the right and left ankle at plantar flexion and dorsiflexion. The Veteran did not have muscle atrophy.  Right ankle instability or dislocation was suspected.  Anterior drawer test and talar tilt test were negative.  Left ankle instability or dislocation was not suspected.  The Veteran was found not to have or ever had "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or talectomy.  There was evidence of pain on passive range of motion testing on his right ankle.  There was evidence of pain when the joint is used in non-weight bearing on the right.  The Veteran does not use any assistive devices as a normal mode of locomotion although occasional locomotion by other methods may be possible.  There is no functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis. 

Imaging studies of the ankle were reviewed.  Degenerative or traumatic arthritis was not documented.  May 2016 image provided no evidence of fracture or dislocation of the left or right ankle.  Multiple images of the left or right ankle were obtained without direct comparison.  The bones were in anatomic alignment.  The joints were normal in appearance. The calcaneus was normal in appearance. 

The VA examiner opined that the Veteran's disability impacted his ability to perform occupational tasks.  Specifically, the VA examiner concluded that he can do sedentary work only.  The examiner provided that the Veteran has x-ray evidence of light calcaneus fracture during military service now healed on current x-ray.  The examiner determined that he has mild limitation of dorsiflexion of the ankle that is not related to this injury.  There was no osteoarthritis noted on recent x-rays at CMC VAMC.  Finally, he was diagnosed with chronic ligamentous strain of the right ankle with persistent symptoms and functional limitation.


Analysis 

Right Ankle Disability Prior to March 24, 2017 

Prior to March 24, 2017, the Veteran's right ankle disability is rated as 10 percent disabling under Diagnostic Code 5262-5271.  Taking into account all of the evidence set out above, the Board finds that the evidence of record is consistent with the assigned 10 percent rating for his right ankle disability, based on pain and impairment of functional use of the ankle, prior to March 24, 2017.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262-5271 (2016); see also 38 C.F.R. §§ 4.40, 4.45 (2016).

The Board notes that the Veteran's right ankle post sprains and right mid tibia stress fracture disability has been rated under Diagnostic Codes 5262-5271.  See 38 C.F.R. § 4.71a (2016).  Hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  38 C.F.R. § 4.27 (2016).  Therefore, Diagnostic Codes 5262-5271 indicates residuals of impairment of the tibia and fibula (DC 5262) are rated under the diagnostic code for limitation of motion of the ankle (DC 5271).

The Board finds Diagnostic Code 5262 to be most appropriate in relation to the Veteran's residuals of status post sprains and right mid tibia stress fracture.  The criteria of Diagnostic Code 5262 further allows for consideration of limited ankle motion otherwise evaluated under Diagnostic Code 5271. 

Under Diagnostic Code 5262, a 10 percent disability rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).  The Veteran has not submitted, nor does the evidence show evidence of malunion of the tibia or fibula.  As such, the Board notes that there is no medical evidence of nonunion or malunion of the tibia of fibula required for compensable rating under Diagnostic Code 5262.

Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion.  In order to warrant a higher, 20 percent rating, marked limitation of motion is required.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2016). 

The words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

The findings from the May 2009 and August 2013 VA examinations are indicative of no more than moderate limitation of motion, which warrants a 10 percent rating under Diagnostic Code 5271.  Prior to March 24, 2017, the Veteran's disability was manifested primarily by pain with some limitation of motion due to that pain.  The Veteran had clinically observed full range of motion at the May 2009 VA examination.  Although the Veteran had decreased right ankle plantar flexion of 25 degrees at the August 2013 VA examination, his right ankle dorsiflexion was normal.  In fact, the August 2013 evidences normal strength in his right ankle at plantar flexion and dorsiflexion.  The Board notes the Veteran did not have additional limitation in range of motion of the ankle following repetitive use testing at the August 2013 VA examination.  The Veteran exhibited functional loss as he had less movement than normal and pain on movement, however there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination which would warrant a rating in excess of 10 percent.  

In regard to flare-ups, the Board finds that the current 10 percent ratings appropriately compensate the Veteran for his symptoms of pain.  He has not asserted that his pain is so severe that it causes marked limitation of motion of his right ankle.  Indeed, the Veteran did not report flare-ups at the August 2013 VA examination and there is no evidence of more severe limitation of motion.  As a result, based on the frequency, duration and overall severity of his right ankle disability, the Board finds that the Veteran's disability more closely approximates a 10 percent rating.  

A rating higher than 10 percent is not warranted as the evidence does not indicate that the Veteran suffered from marked limitation of motion in the right ankle.  As noted, the maximum rating of 20 percent is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  The May 2009 VA examination found no limitation of range of motion.  The Board acknowledges that the Veteran's range of motion was limited during his August 2013 VA examination, plantar flexion to 25 degrees on the right.  However, there is no indication of limitation of dorsiflexion in either the May 2009 or August 2013 VA examination.  The Board finds that the documented range of motion findings in addition to the Veteran's own reports of movement, including his self-reported running, suggests motion too significant to approximate "marked" limitation of motion.  
The Board has considered whether a higher or separate disability rating is available under any other potentially applicable provision of the rating schedule.  However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule as there is no ankylosis or malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  

Accordingly, the Board finds that the claim for ratings in excess of 10 percent for the right ankle disability for the period prior to March 24, 2017 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle Disability Prior to March 24, 2017

Prior to March 24, 2017, the Veteran's left ankle disability is rated as noncompensable under Diagnostic Code 5010-5271.  After review of the evidence, the Board finds that the evidence of record is consistent with a noncompensable rating assigned for his left ankle disability prior to March 24, 2017 under Diagnostic Codes 5010-5271.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271; see also 38 C.F.R. §§ 4.40, 4.45 (2016).  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  
38 C.F.R. § 4.27 (2016).  The additional code, shown after the hyphen, represents the basis for the rating, while the primary code indicates the underlying source of the disability.  In this case, Diagnostic Code 5010 represents a disability rating derived from an arthritis (degenerative joint disease) diagnosis, while Diagnostic Code 5271 indicates the schedular rating criteria used to rate limitation of ankle motion.

Diagnostic Code 5010 provides that traumatic arthritis shall be rated under Diagnostic Code 5003, the code for degenerative arthritis.  38 C.F.R. § 4.71(a) (2016).  Under Diagnostic Code 5003, if substantiated by x-rays, degenerative arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Id.  If, however, the Veteran's arthritis is non-compensable under the appropriate Diagnostic Code for the joint affected, Diagnostic Code 5003 assigns a rating based on x-ray evidence indicating the involvement of particular joint groups.  Id.  For x-ray evidence of involvement of two of more major joint groups, a 10 percent evaluation is assigned; if such X-ray evidence is accompanied by incapacitating exacerbations, then a 20 percent rating is assigned.  Id.  Here, a compensable rating is also not warranted under Diagnostic Code 5003 as the Veteran does not have limitation of motion of the ankle and two or more major joints are not affected by arthritis.

In order to warrant a 10 percent rating under Diagnostic Code 5271, there must be the functional equivalent of moderate limitation in range of motion.  Prior to March 24, 2017, the Veteran demonstrated full range of motion of his left ankle.  Specifically, the May 2009 and August 2013 VA examination found the Veteran to have full range of left ankle motion.  

The Veteran continued to run and perform sports and did not describe, nor was there any clinically observed, any limitation of motion as a result of functional factors and certainly did not describe moderate limitation of motion.  In reaching this decision, the Board considered the provisions of 38 C.F.R. §§ 4.40 and 4.59.  The August 2013 VA examiner specifically addressed whether there was limitation due to such functional factors in both ankles.  There was no additional limitation of motion in his left ankle due to any functional factors, including pain.  See DeLuca v. Brown, 8 Vet. App. at 202.  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors such a pain).  As such, the VA examination provided sufficient information to properly evaluate the Veteran's left ankle disability and there was no evidence that pain or stiffness limited function to the extent to warrant a higher disability rating during the appellate period prior to March 24, 2017.  Id.   

The May 2009 VA examination stated that x-rays for the left ankle showed mild atherosclerotic changes.  Diagnostic Code 5010 instructs that an arthritis disability is to be rated under Diagnostic Code 5003, which, in turn, provides a minimum 10 percent disability rating on the basis of painful arthritis with noncompensable limitation of motion caused by pain.  See 38 C.F.R. § 4.71a (2016).  The Board notes that the Veteran has not reported pain in his left ankle prior to March 24, 2017.  Even in the August 2013 VA examination, the Veteran reported daily right ankle pain, not left ankle pain.  As such, the Board finds that for the period prior to March 24, 2017 the criteria for a compensable rating consistent with Diagnostic Code 5003 are not met. 

There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a compensable disability rating.  None of the findings have been shown to be as disabling as to, effectively, result in ankylosis as required for a higher rating under Diagnostic Code 5270.  38 C.F.R. § 4.71a (2016).  Likewise, under Diagnostic Code 5272, there is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint.  Further, the findings do not warrant an evaluation under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the oscalcis or astragalus, or of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5273, 5274 (2016).

Accordingly, the Board finds that the claim for a compensable disability rating in for the left ankle disability for the period prior to March 24, 2017 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Ankle Disabilities as of March 24, 2017 

As of March 24, 2017, the Veteran's service-connected right and left ankle disabilities have been rated 20 percent disabling consistent with 38 C.F.R. § 4.71a, Diagnostics Code 5271, for limited motion of ankle.  
The Board notes again that a 20 percent rating is the maximum available under Diagnostic Code 5271.  As no higher schedular rating is available, an increased schedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether an increased or additional disability rating is available under other alternative diagnostic codes pertaining to disabilities of the ankle.  However, the Veteran's right and left ankle disabilities have not shown to involve any other factor that would warrant evaluation of the disability under other provisions of the rating schedule.  In that regard, Diagnostic Codes 5003 for arthritis and 5010 for arthritis due to trauma substantiated by x-ray findings are not applicable in this case, as x-rays did not demonstrate degenerative joint disease. In fact, May 2016 imaging did not document degenerative or traumatic arthritis and no osteoarthritis was noted by the VA examiner.  

The Veteran is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270 and 5272.  See 38 C.F.R. § 4.71a (2016).  VA examinations and VA treatment records are absent for evidence of ankylosis.  In addition, Diagnostic Code 5273 pertains to malunion of os calcis or astragalus, which has not been shown at any time during the claim.  Finally, as there is no evidence that the Veteran's right or left talus bone has been removed; Diagnostic Code 5274 for astragalectomy is not applicable.  Thus, the Veteran is not entitled to increased or additional ratings under Diagnostic Codes 5270, 5272, 5273, or 5274.  As no higher schedular rating is available, an increased schedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  Here, the March 2017 VA examination VA examinations found that repetition on the range of motion did not cause any additional limitation in function or range of motion.  The Board notes that the March 2017 VA examination noted functional loss with pain on movement and lack of endurance which has been considered in the current rating.  Moreover, there was no evidence or reports of flare-ups.  Thus, even accounting for the Veteran's associated limitations of motion, the Board finds that the overall impairment resulting from his left and right ankle disabilities would still more closely approximate no more than the 20 percent rating currently assigned.

Accordingly, the Board finds that the claims for ratings in excess of 20 percent for right and left ankle disabilities as of March 24, 2017 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

The Veteran seeks service connection for a gastrointestinal disorder, claimed as gastriolnivitis, to include as secondary to his service-connected type II diabetes mellitus.  The Veteran asserts that he had gastriolnivitis episodes in service.  The Veteran also states that these symptoms could be related to a Gulf War Illness.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of a current disability that is related to an injury or disease in-service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection also may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in-service.  38 C.F.R. § 3.303(d) (2016).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016); 81 Fed. Reg. 71,382 (October 17, 2016).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Notably, laypersons are competent to report objective signs of illness.

A Persian Gulf Veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (2016).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above those locations.  38 C.F.R. § 3.317(d)(2) (2016).

In Jandreau v. Nicholson, the U.S. Court of Appeals for the Federal Circuit stated: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

In this matter, there is no evidence of record that establishes the Veteran has currently or has previously been diagnosed with any gastrointestinal disorder.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1131 (West 2014).  In fact, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, and, as such there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran's STRs record multiple treatments for epigastric pain, possible gastritis, gastroenteritis, vomiting, diarrhea, and epigastric tenderness while in service.  For instance, in April 1986 the Veteran was seen for epigastric pain, vomiting, diarrhea, and epigastric tenderation.  There was no diagnosis provided.  He was seen for gastroenteritis in September 1991.  In January 2001, the Veteran had an upper gastrointestinal (UGI) series done for a history of abdominal pain in the mid epigastric regions.  Results were normal. 

VA treatment records are negative for complaints, findings, or diagnosis of a gastrointestinal disorder, including symptoms such as abdominal pain, nausea, vomiting, or diarrhea. 

A May 2009 VA general medical examination detailed the abdomen as normal at inspection, auscultation, palpation, and percussion.  

In August 2013, the Veteran underwent a VA examination.  The Veteran was not diagnosed with any stomach or duodenum conditions.  The Veteran reported developing gastrointestinal problems in the early 1990s of vomiting and abdominal pain.  He self-reported hospitalization several times for these symptoms and told he had gastroenteritis.  The Veteran reported not having a bout of these symptoms in some time.  The VA examiner concluded that the Veteran's gastrointestinal symptoms have not persisted.  Gastroenteritis is a self-limiting condition which can reoccur.  There was no evidence that the Veteran suffers from the condition now. 

In March 2017, the Veteran underwent a VA examination.  After review of the medical evidence, including the Veteran's STRs, the VA examiner concluded that the Veteran did not have nor had he ever had any stomach or duodenum conditions.  The Veteran reported recurring episodes of symptoms that are not severe four or more times per year that last less than one day.  He had periodic abdominal pain that occurs at least monthly and was unrelieved by standard ulcer therapy and had mild nausea four or more times per year.  He also reported episodes of vomiting two times per year.  The Veteran did not have incapacitating episodes due to signs or symptoms of any stomach or duodenum conditions.  An upper endoscopy was performed in 2000 and rendered normal results.  

The VA examiner opined that the Veteran does not have a gastrointestinal disorder that is at least as likely as not incurred in or caused by the symptoms of gastrointestinal distress noted during service.  The examiner provided that although the Veteran's STRs dating over a period of more than 20 years show multiple visits to medical ward for evaluation of nausea, vomiting and diarrhea, there was no diagnosis other than "gastroenteritis."  The VA examiner explained that gastroenteritis is not a chronic illness but a self-limiting cause of diarrhea, nausea and vomiting that is determined by a process of elimination.  Further, the appropriate studies were performed including an upper GI, small bowel series, and abdominal obstruction series to determine other causes that would be structural and chronic in nature.  This problem was found to no longer be very bothersome.  Finally, it preceded the diagnosis of diabetes mellitus by 8 years making any relationship to his diabetes unlikely. 

In this matter, the preponderance of the evidence weighs against a finding of a current gastrointestinal disorder.  The medical evidence which directly addresses the question of the Veteran's gastrointestinal status - the August 2013 and March 2017 VA examinations - directly state that the Veteran does not have gastrointestinal disorder.  Such conclusions are supported by the VA medical records which are also negative for any diagnosed disability.  Moreover, there is no medical evidence to suggest that the Veteran continues to suffer from any symptoms as the last note relating to gastrointestinal distress is from January 2001.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for a gastrointestinal disorder.  The Veteran has not submitted any competent documentation showing that he has a diagnosis.  Thus, the claim for service connection for a gastrointestinal disability must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met. 

In the present case, a disability manifested by nausea, vomiting and diarrhea are not simple conditions that are identifiable by observation alone.  They do involve a more complex medical question, including medical training and clinical testing, to diagnose.  Thus, the Veteran is not competent to diagnose these conditions as a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, there is no evidence that he is reporting a contemporaneous diagnosis or that a medical professional has provided him a diagnosis based on his symptomatology.  In fact, the VA examiners, private and VA medical records all have found that he did not have any conditions related his symptomatology.  Therefore, the Board finds that the Veteran's lay assertions of a diagnosed gastrointestinal disorder lack probative value.  

Finally, the Board acknowledges the Veteran's contentions in the December 2011 Substantive Appeal (VA Form 9) that his gastrointestinal disorder may be related to a Gulf War Illness.  However, the Board finds that although the Veteran served during the Persian Gulf War era, his military personnel records show he did not serve in the Southwest Asia Theater of operations.  See 38 C.F.R. §§ 3.2(i), 3.317(e) (2016).  As such, the provisions for presumptive service connection for gastrointestinal disorders under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a) (compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illness) are unavailable.

Accordingly, because the Board finds that the preponderance of the evidence is against the claim that there is a current disability for VA purposes, the claims for service connection for gastrointestinal disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent prior to March 24, 2017 for right ankle disability status post sprains and right mid tibia stress fracture is denied. 

Entitlement to a rating in excess of 20 percent as of March 24, 2017 for right ankle disability status post sprains and right mid tibia stress fracture is denied. 

Entitlement to an initial compensable rating prior to March 24, 2017 for left ankle disability is denied. 





						[contined on next page]
Entitlement to a rating in excess of 20 percent as of March 24, 2017 for left ankle disability is denied. 

Service connection for gastrointestinal disorder is denied.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


